Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS HIGH YIELD FUND On November 27, 2012, Dreyfus High Yield Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 1,805 Subordinated Notes of Royal Bank of Scotland PLC – CUSIP# 780099CE5 (the "Notes"). The Notes were purchased from RBS Capital Markets, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. RBS Capital Markets received a commission of 0.400% per unit. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Banca IMI BMO Capital Markets BNY Mellon Capital Markets, LLC CIBC Citigroup COMMERZBANK Danske Markets Inc. Lloyds Bank Morgan Stanley nabSecurities, LLC Natixis RBC Capital Markets Santander TD Securities Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 13-14, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS HIGH YIELD FUND On October 22, 2012, Dreyfus High Yield Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 6,645 depository shares of Citigroup Inc – CUSIP# 172967GD7 (the "Shares"). The Shares were purchased from Citigroup Global, Inc., a member of the underwriting syndicate offering the Shares, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Citigroup Global, Inc. received a commission of 1.50% per Share. No other member received any economic benefit. The following is a list of the syndicate’s primary members: ABN AMRO Securities (USA) LLC Banca IMI S.p.A. Banco BTG Pactual S.A. – Cayman Branch Barclays Capital Inc. BB&T Capital Markets, a division of Scott & Stringfellow, LLC Blaylock Robert Van, LLC BNY Mellon Capital Markets, LLC BofA Merril Lynch Capital One Southcoast, Inc. CastleOak Securities, L.P. CIBC World Markets Corp. Citigroup Global Markets Inc. Commerz Markets LLC Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Deutsche Bank Securities Inc. Drexel Hamilton, LLC Goldman, Sachs & Co. ING Financial Markets LLC J.P. Morgan Securities LLC Key Banc Capital Markets Inc. KKR Capital Markets LLC Lebenthal & Co., LLC Lloyds TSB Bank plc Macquarie Capital (USA) Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated MFR Securities, Inc. Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities USA Inc. M.R. Beal & Company RBC Capital Markets, LLC RBS Securities Inc. Scotia Capital (USA) Inc. SG Americas Securities, LLC SMBC Nikko Capital Markets Limited TD Securities (USA) LLC UBS Securities LLC Wells Fargo Securities, LLC Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on April 24-25, 2013. These materials include additional information about the terms of the transaction.
